Case 5:20-cv-05077-PKH Document 35                    Filed 12/17/20 Page 1 of 2 PageID #: 890




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

NORTHWEST ARKANSAS CONSERVATION
AUTHORITY                                                                                PLAINTIFF

v.                                    No. 5:20-cv-05077

CROSSLAND HEAVY CONTRACTORS,
INC.                                                                                   DEFENDANT

                                     OPINION AND ORDER

       Before the Court is dismissed Defendant Fidelity & Deposit Co. of Maryland’s (“Fidelity”)

motion for attorney’s fees (Doc. 34). Plaintiff Northwest Arkansas Conservation Authority

(“NACA”) has not yet filed a response, but none is necessary. Fidelity’s motion will be denied.

       Fidelity’s motion is based on ARK. CODE ANN. § 16-22-308 which states “[i]n any civil

action to recover on a[] . . . breach of contract, unless otherwise provided by law or the contract

which is the subject matter of the action, the prevailing party may be allowed a reasonable

attorney’s fee.” An award of attorney’s fees under this statute is discretionary. Marcum v.

Wengert, 40 S.W.3d 230, 235 (Ark. 2001) (“The decision to award attorney’s fees and the amount

to award are discretionary determinations that will be reversed only if the appellant can

demonstrate that the trial court abused its discretion.”). Fidelity’s argument appears to be that “it

is entitled to attorneys’ fees because it prevailed and because it believed that [the plaintiff] should

never have brought the lawsuit, an opinion held by most prevailing parties.” Angelo Iafrate Const.,

LLC v. Potashnick Const., Inc., 370 F.3d 715, 723 (8th Cir. 2004). Although Plaintiff’s claim

against Fidelity was unsuccessful, the claim “had some merit and [was] pursued in good faith.”

May v. BHP Billiton Petroleum (Fayetteville), LLC, No. 4:13-CV-494-DPM, 2016 WL 4392806,

at *2 (E.D. Ark. Aug. 15, 2016) (denying motion for attorney’s fees brought under ARK. CODE



                                                  1
Case 5:20-cv-05077-PKH Document 35                 Filed 12/17/20 Page 2 of 2 PageID #: 891




ANN. § 16-22-308). Additionally, Plaintiff’s own litigation expenses are “a sufficient deterrent

against future lawsuits.” Id. After weighing these factors, an award of attorney’s fees is not

warranted.

       IT IS THEREFORE ORDERED that Fidelity’s motion for attorney’s fees (Doc. 34) is

DENIED.

       IT IS SO ORDERED this 17th day of December, 2020.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                               2
